Citation Nr: 1116832	
Decision Date: 05/02/11    Archive Date: 05/10/11

DOCKET NO.  05-10 942	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, California


THE ISSUE

Whether reduction of the rating assigned for the service-connected residuals of prostate cancer from 100 percent to 20 percent, effective May 1, 2004, was proper.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Andrew Dubinsky, Associate Counsel

INTRODUCTION

The Veteran had active service from September 1962 to September 1968.

This matter arises before the Board of Veterans' Appeals (Board) from a December 2003 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Los Angeles, California.

In January 2011, the Veteran testified at a Travel Board hearing in front of the undersigned Veterans Law Judge.  The transcript of the hearing has been reviewed and is associated with the claims file.


FINDINGS OF FACT

1.  The competent evidence of record shows that the Veteran did not wear absorbent materials, did not require catheterization, needed to urinate less than every hour during the day, and experienced nocturia a maximum of four times a night for the portions of the appeal period prior to December 6, 2005, and from September 24, 2007, to January 11, 2011.

2.  The competent evidence of record shows that the Veteran experienced nocturia at least five times per night for the portions of the appeal period from December 6, 2005, to September 24, 2007, and from January 12, 2011.  


CONCLUSIONS OF LAW

1.  The March 2004 rating decision reducing the Veteran's disability rating for the service-connected residuals of prostate cancer was in accordance with the law; the Veteran is not entitled to restoration of a disability rating higher than 20 percent for the portions of the appeal period prior to December 6, 2005, and from September 24, 2007, to January 11, 2011.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.105, 3.344, 4.115a, 4.115b, Diagnostic Code 7528 (2010).
2.  The criteria for a 40 percent disability rating have been approximated for the Veteran's service-connected residuals of prostate cancer for the portions of the appeal period from December 6, 2005, to September 24, 2007, and from January 12, 2011.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.105, 3.344, 4.115a, 4.115b, Diagnostic Code 7528 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000

Under the Veterans Claims Assistance Act (VCAA), when VA receives a complete or substantially complete application for benefits, it must notify the claimant of the information and evidence not of record that is necessary to substantiate a claim, which information and evidence VA will obtain, and which information and evidence the claimant is expected to provide.  38 U.S.C.A. § 5103(a) (West 2002). 38 C.F.R. § 3.159 (2010); see also Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II).

With respect to whether the rating reduction was proper, the procedures applicable require the schedular reductions to be conducted in accordance with 38 C.F.R. § 3.105.  When these procedures are applicable, VA must comply with those provisions rather than the notice and duty provisions of VCAA.  See, e.g., Kitchens v. Brown, 7 Vet. App. 320, 325 (1995); Brown v. Brown, 5 Vet. App. 413 (1993); Venturella v. Gober, 10 Vet. App. 340, 342-43 (1997) (defining evidence which may be used in such determinations); see also Damrel v. Brown, 6 Vet. App. 242, 245 (1994); Russell v. Principi, 3 Vet. App. 310, 313-14 (1992) (en banc) (standards for review of evidence).  Therefore, no further discussion of VCAA as to the issue of the propriety of the reduction is required.

In light of the above, the Board finds that all notices required by VCAA and implementing regulations were furnished to the Veteran and that no useful purpose would be served by delaying appellate review to send out additional VCAA notice letters.
VA must also make reasonable efforts to assist the appellant in obtaining evidence necessary to substantiate the claim for the benefit sought, unless no reasonable possibility exists that such assistance would aid in substantiating the claims.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159 (2010).

Service treatment records are associated with claims file.  All post-service treatment records and reports identified by the Veteran have also been obtained.  The Veteran has not identified any additional records that should be obtained prior to a Board decision.

Furthermore, VA afforded the Veteran with compensation and pension examinations with respect to the issue on appeal in November 2003, February 2007, and January 2010.  38 C.F.R. § 3.159(c)(4).  To that end, when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Board finds that the VA examinations obtained in this case were more than adequate, as they considered all of the pertinent evidence of record and the statements of the appellant and provided a complete rationale for the findings reached.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion with respect to the issue on appeal has been met.  38 C.F.R. § 3.159(c)(4) (2010).

In light of the foregoing, the Board is satisfied that all relevant facts have been adequately developed to the extent possible; no further assistance to the appellant in developing the facts pertinent to the issue on appeal is required to comply with the duty to assist.  38 U.S.C.A. §§ 5103 and 5103A; 38 C.F.R. § 3.159.

Legal Criteria

When reduction in the evaluation of a service-connected disability is contemplated and the lower evaluation would result in a reduction or discontinuance of compensation payments, a rating proposing the reduction or discontinuance will be prepared setting forth all material facts and reasons.  The beneficiary must be notified at his latest address of record of the contemplated action and furnished detailed reasons therefore.  The beneficiary must be given 60 days for the presentation of additional evidence to show that compensation payments should be continued at the present level.  38 C.F.R. § 3.105(e) (2010).  Unless otherwise provided, if additional evidence is not received within that period, final rating action will be taken, and the award will be reduced effective the last day of the month in which a 60-day period from the date of notice to the beneficiary of the final rating action expires.  Id.

Analysis

The Veteran asserts that the reduction of his benefits for the service-connected residuals of prostate cancer from 100 percent to 20 percent, effective May 1, 2004, was improper.

In terms of the procedural requirements for rating reductions, the Board observes that the Veteran was notified of the RO's intent to reduce his 100 percent evaluation by a December 2003 rating decision.  A letter attached to the rating decision notified the Veteran of his right to a personal hearing, representation, and that he had at least 60 days in which to present additional evidence.  Final action to reduce the 100 percent evaluation to 20 percent was taken pursuant to 38 C.F.R. § 3.105(e) in March 2004.  The Veteran was informed of this decision by letter with the rating decision attached.  The reduction was effective May 1, 2004.  As such, the Board finds that the procedures outlined under 38 C.F.R. § 3.105(e) were followed, and the reduction was procedurally proper.

Next, the Board will address the propriety of the reduction.  The Board observes if there is an approximate balance of positive and negative evidence regarding the merits of an issue material to determination of this matter, the benefit of the doubt is to be given to the Veteran.  See 38 U.S.C.A. § 5107(a).  The Board is required to ascertain in any rating reduction case, based upon review of the entire record, whether the evidence reflects an actual change in the disability, whether the examination reports reflecting such change are based upon thorough examination, and whether any improvement actually reflects improvement in the Veteran's ability to function under the ordinary conditions of life and work.  Brown, 5 Vet. App. at 420.

In this case, the Veteran was in receipt of his 100 percent disability rating for the residuals of prostate cancer under Diagnostic Code 7528.  See 38 C.F.R. § 4.115b (2010).  Residuals of prostate cancer are evaluated initially as "malignant neoplasms of the genitourinary system."  Under Diagnostic Code 7528, the Veteran is to receive a 100 percent rating following surgery, and thereafter, is to be rated on the residuals as voiding dysfunction or renal dysfunction.  In this case, the Veteran has been rated under Diagnostic Code 7528 for voiding dysfunction.  Voiding dysfunction is to be evaluated as urine leakage, frequency of urination, or obstructed voiding.

For urinary leakage, a 20 percent disability rating is warranted where the disability requires wearing absorbent materials that must be changed less than two times per day.  A 40 percent disability rating approximates a disability that requires the wearing of absorbent materials that must be changed two to four times a day, and a 60 percent rating is warranted for a disability requiring the use of an appliance or the wearing of absorbent materials that must be changed more than four times per day. 38 C.F.R. § 4.115(a).

For urinary frequency, a 20 percent disability rating is appropriate when there is a daytime voiding interval between one and two hours or awakening to void three to four times per night, and a maximum 40 percent disability rating applies for a daytime voiding interval of less than one hour or awakening to void five or more times per night.  38 C.F.R. § 4.115(a).  Finally, for obstructive voiding, the rating schedule indicates that the highest available rating of 30 percent applies if the Veteran has urinary retention requiring intermittent or continuous catheterization.  38 C.F.R. § 4.115(a).

When reducing the Veteran's disability rating to 20 percent effective May 1, 2004, the RO relied on a compensation and pension examination report dated November 2003.  The examiner noted that the Veteran underwent a radical prostatectomy in November 2002.  The Veteran reported that he urinated every three to four hours in the daytime and every two hours during the nighttime.  He had no problems starting urination, no urinary incontinence, and did not lose any time from work.  The examiner diagnosed the Veteran with prostate cancer status post radical prostatectomy with residual of erectile dysfunction only.  

The Veteran then visited the VA Medical Center in Los Angeles several times to treat his prostate disorder.  In December 2005, the Veteran had no urinary complaints, to include a lack of incomplete emptying, hesitancy, intermittency, and strain.  However, he did report nocturia four to five times a night.  This nocturia remained stable at four to five times a night in February 2006 and August 2006.  The Veteran did not have any other voiding symptoms during this time period.  

The Veteran then presented for another compensation and pension examination in February 2007.  The Veteran reported that he was suffering from residuals secondary to treatment for his prostate, such as left inguinal and scrotal swelling and pain.  He also complained of urinary frequency and erectile dysfunction.  The Veteran told the examiner that he urinated five times a day at intervals of three hours and four times a night at intervals of 2 hours.  He also had problems starting urination and experienced a hesitant flow.  

Then, in May 2007, the Veteran returned to the VA Medical Center in Los Angeles, where he reported stable nocturia at four to five times a night without any dysuria, hesitancy, or urgency.  By September 2007, the Veteran's nocturia "improved" to four times a night.  Next, the Veteran underwent a third compensation and pension examination in January 2010.  The Veteran stated that he urinated every two to three hours during the day and during the night.  He started having urinary incontinence five months before the examination, which manifested with a little leak while sitting every other day.  The leak required the Veteran to change his pants, but he did not use pads or diapers or receive any treatment for the problem.  

Finally, at his Travel Board hearing in January 2011, the Veteran testified that he did not require catheterization and did not wear absorbent materials.  The Veteran also claimed that he did not use the restroom more than every hour while he was in an awakened state.  However, he did get up at least five to six times every night to urinate.  

After a review of the medical evidence of record, the Board finds that the basis of the reduction was initially valid.  At the time of his reduction, none of the competent medical evidence demonstrated that the Veteran was entitled to an evaluation higher than 20 percent under Diagnostic Code 7528.  In this regard, the Board notes that there is no evidence that the Veteran ever wore absorbent materials, required catheterization, or voided more frequently than once an hour.  At his November 2003 compensation and pension examination, the Veteran stated that he urinated every 2 hours during the night, which would equal four times in an eight-hour period.  Then, starting on December 6, 2005, the Veteran began reporting nocturia four to five times a night.  He also reported this nocturia frequency in February 2006 and May 2007.  However, on September 24, 2007, the Veteran's nocturia "improved" to four times a night.  At a January 2010 compensation and pension examination, the Veteran's nocturia occurred every two to three hours, for about four times during an eight hour period.  However, at his Travel Board hearing, the Veteran testified that he had nocturia five to six times per night.  He is competent to testify as to the number of times he wakes up every night to urinate.  Therefore, the Board finds that the Veteran is entitled to an increased 40 percent disability rating, representing nocturia at least five times a night, for the portions of the appeal period from December 6, 2005, to September 24, 2007, and from January 12, 2011.  To that extent the Veteran's appeal is granted.  

During the rest of the appeal period, the Veteran has demonstrated, at most, nocturia four times a night.  Therefore, the preponderance of the evidence weighs against his claim in that it does not meet or approximate the criteria for an evaluation over 20 percent for those portions of the appeal period.  38 C.F.R. §§ 4.7, 4.21.  The doctrine of reasonable doubt is not for application, and the claim is denied.  38 U.S.C.A. § 5107(b).




ORDER

1.  Restoration of a disability rating higher than 20 percent for the service-connected residuals of prostate cancer is denied for the portions of the appeal period prior to December 6, 2005, and from September 24, 2007, to January 11, 2011.

2.  Restoration of a disability rating of 40 percent for the service-connected residuals of prostate cancer is granted for the portions of the appeal period from December 6, 2005, to September 24, 2007, and from January 12, 2011.




____________________________________________
John E. Ormond, Jr.
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


